DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 05/01/2020.                      .
2.	Claims 1 - 15 have been amended. No new matter has been introduced.	
3.	Claims 1 - 15 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application: Sweden 17303017 filed on 11/03/2017.
Domestic benefit has been claim with regards to 371 of PCT/EP2018/079827 filed on 10/31/2018. 
 	NOTE:                                                                                                                                                      
          Applicant is required to amend the disclosure to include the material incorporated by reference (that is the information stated above, see also the arrangement of specification below). The amendment must be accompanied by a statement executed by 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 06/29/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 05/01/2020 and 02/10/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/01/2020 are acceptable for examination purposes except for the following:
A.    Figure 1 should be designated by a legend such as –Prior Art–because onlythat which is old is illustrated (Page 9 of the applicant’s specification states that figure 1 is the 3GPP LTE framework (line 23 – 30), however this framework is well known and constitute prior art). Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not  
Objection to the Specification
1.	As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION 
(b) CROSS-REFERENCE TO RELATED APPLICATIONS
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
A.  	The cross reference to the related application (domestic and foreign priority) is missing as highlighted above. Appropriate correction is required.

2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 

 	A. 	The abstract is less than 50 words as highlighted above. Appropriate correction is required.

3.	The 10th  line of page 9 recites the term “UE:s” it appears this should have been written as UEs’. 

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim objection(s)
1.	Claim 6 mentions the phrase “Said synchronization” , however synchronization is not mentioned in claim 1. Appropriate correction is required.
2.	The word “…if …” used in claim 12 is objected to. This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 4 and 11, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1710641, “WUS consideration for efeMTC, 9th -13th of October 2017) in view of Nokia (R1-1717222, “Wake up signal for efeMTC”, 9th – 13th of October 2017). 
  	Regarding claim 1, Intel discloses:  A method of operating a terminal (Section 2.1, 3rd  paragraph and figure 1 discloses the process of the transmission of WUS (wake up signal)  to the UE) , comprising:   
(see page 6, option #3: The WUS consist of an initial preamble) and optionally receiving a second part of the wake-up signal(see page 6, option #3: the WUS also possesses a payload, “optionally” is interpreted as sending the payload with the preamble as one of the options of: Either sending the payload with the preamble or not sending the payload with the preamble. Also the last line in the first paragraph  in option 3 on page 6 states the RAN has to decide whether there are enough resources to design such payload, hence the payload can be created and send with the preamble or not. [For additional art: see also  ¶ 0088 - ¶ 0089 of Park et al. (US 2020/0092811 A1), that is a payload may be included/attached after the preamble, hence the second part (payload) is interpreted as the payload optionally being received]. the first part  being related to a cell associated with the base station (observation 6 of intel on page 4, states that the a cell specific WUS and WUS payload is necessary. Cell specific means that the PSS/SSS needs to be incorporated in either the payload or preamble of the WUS rather than reading the PSS/SSS form a separate signal in order to determine the CELL that the UE is synchronizing with)  and the second part(see page 6, option #3, the payload of the WUS possess an ID that is related to the UE in the group). 
 	[see also Intel Corporation (R1-1717344, “Configuration of wake up signal for feNB-IOT”, 9th -13th of October 2017, section 3 on the third page, option 1, that also discloses the above limitations].
t  being related to a cell associated with the base station, such difference is seen in the reference of Nokia see page 6, proposal 2:  the WUS will possess in its preamble synchronization signal PSS/SSS in order to allow the UE to determine whether it is in the same cell or not (also last paragraph (last 4  lines)  on page 3, the synchronization preamble is used to synchronize with the cell of the base station).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Nokia. The motivation for making the above modification would have been to reduce the synchronization time and therefore reducing power consumption [ last paragraph (last 4  lines)  on page 3 of Nokia].

 	Claim 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

NOTE:
	Other references that cover the limitation of claim 1 to be consider are:
A.	Atungsiri et al. (US 2021/0153120 A1, the foreign priority date is relied on), figure 5, ¶ 0064 - ¶ 0065, ¶ 0075 - ¶ 0079).
B.	Jafarian et al. (US 2014/0050133), ¶0009,¶0067,¶0098,¶0097, ¶ 0112,¶0096 and figure 2.

D.	¶ 125, 195, 228 of Cox et al. (US 2020/0029302 A1, the provisional date is relied on).

 	Claim 2, Nokia in view of Intel further discloses: The method of claim 1, further comprising: - based on a synchronization signal(proposal 2 on page 6 of Nokia discloses: the preamble helps to  synchronization (PSS/SSS) the UE with the base station, that is to determine whether it is in the same cell or not.  Intel in the last line of the first paragraph  in option 3 on page 6 states the RAN has to decide whether there are enough resources to design such payload, hence the payload can be created and send with the preamble or not. Hence the second part can be selectively received]


 	Claim 3, intel in view of Nokia discloses: The method of claim 2, wherein a cell identity of the cell is encoded into the synchronization signal (observation 6 of intel on page 4, states that the a cell specific WUS and WUS pay load is necessary rather than reading the PSS/SSS separately to determine the cell it is in. Nokia clearly states in proposal 2 on the 6th page, that the preamble will carry the PSS/SSS, it is well known in the art that the PSS/SSS provides the cell ID the UE is camping on (this assertion is seen OPPO , R1- 1718064 “on wake up signal design”, 9th -13th of October, proposal 1 , 2nd and 3rd paragraphs on the second page), that is the cell id is encoded in the PSS/SSS to determine if it is in the same cell or not by the UE).


 	Claim 4, Intel in view of Nokia further discloses: The method of claim 2, wherein the first part of the wake-up signal consists of the synchronization signal(observation 6 of intel on page 4, states that the a cell specific WUS and WUS pay load is necessary rather than reading the PSS/SSS separately to determine the cell it is in. Nokia clearly states in proposal 2 on the 6th page, that the preamble will carry the PSS/SSS, PSS and SSS are primary and secondary synchronization signals respectively).

Claim 13, Intel further discloses:  The method of claim 11,  wherein the first part[option 3 on page 6, the preamble of the WUS is configured with the payload in mind, that is the entire WUS first part is to synchronizes with the base station and afterwards the second part has information in the payload which will tell what UE is to be activate].

2.	Claims 9 – 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1710641, “WUS consideration for efeMTC, 9th -13th of October 2017) in view of Nokia (R1-1717222, “Wake up signal for efeMTC”, 9th – 13th of October 2017) and Jafarian et al. (US 2014/0050133 A1).
 	Regarding claim 9, Intel in view of Nokia discloses: The method of claim 1 (see rejected claim 1).
	Intel in view of Nokia does not disclose: based on a reference signal included in the first part of the wake-up signal: performing channel sensing of a channel between the base station  and the terminal, and - depending on a result of said channel sensing: selectively receiving the second part  of the wake-up signal.
	In the same field of endeavor Jafarian discloses: based on a reference signal included in the first part of the wake-up signal: performing channel sensing of a channel between the base station  and the terminal, and - depending on a result of said channel sensing: selectively receiving the second part  of the wake-up signal. [¶ 0060 - ¶ 0061, the first part of the wake up signal performs synchronization (¶ 0083, training field and sig fields are used in the synchronization process of the AP and station) and when received by the receiver the receiver move from an inactive state to an active state]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify intel’s system in view of Nokia and Jafarian. The motivation for making the above modification would have been to optimized portion of the low power receiver [¶ 0060 of Jafarian].

 	Claim 10, Jafarian further discloses: The method of claim 9, further comprising: - not synchronizing with the base station between said transitioning of the receiver of the terminal  from the inactive state to the active state  and until said receiving of the first part[¶ 0060 - ¶ 0061, the first part of the wake up signal performs synchronization and when received by the receiver the receiver move from an inactive state to an active state. Not performing synchronization is quite evident, since if the first part of the wake up signal is not received the receiver will not be transition to the active mode to receive the rest of the signal]

3.	Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1710641, “WUS consideration for efeMTC, 9th -13th of October 2017) in view of Nokia (R1-1717222, “Wake up signal for efeMTC”, 9th – 13th of October 2017) and Ang et al. (US 2016/0128128 A1).
 	Regarding claim 12, Intel in view of Nokia discloses: The method of claim 11 (see rejected claim 11).
	Intel in view of Nokia does not disclose: checking if downlink data is queued for transmission to the terminal, wherein the second part of the wake-up signal is selectively transmitted based on said checking.
	In the same field of endeavor Ang discloses: checking if downlink data is queued for transmission to the terminal, wherein the second part of the wake-up signal is selectively transmitted based on said checking. [Figure 14:  label 1422, 1424 and 1430 = ¶ 0130, that is the base station has to check to see if data is buffered for the UE before transmitting the wake up packet, in the primary reference of intel “option # 3” on the 6th page clearly states in the last line the payload of the WUS packet can be transmitted depending on the resource available, however the first part of the packet refer to as the preamble is always transmitted, the first part of the WUS synchronizes the UE with the base station in order to wake up the UE’s receiver and receive data associated with the UE]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify intel’s system in view of Nokia and Ang. The motivation for making the above modification would have been for the UE to wake up and receive data intended for it [¶ 0130 of Ang]. 

4.	Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1710641, “WUS consideration for efeMTC, 9th -13th of October 2017) in view of Nokia (R1-1717222, “Wake up signal for efeMTC”, 9th – 13th of October 2017) and 
Suh et al. (US 2018/0019902 A1).
 	Regarding claim 14, Intel in view of Nokia discloses: The method of claim 11 (see rejected claim 11).
	Intel in view of Nokia does not disclose: wherein the first part of the wake-up signal
	In the same field of endeavor Suh discloses: wherein the first part of the wake-up signal [¶ 0091, the field 252 of the wakeup radio signal carries the reference signal and is used for channel estimation, that is sensing the channel for certain channel quality/metric for transmission purposes. In figure 5, the first part 252-262 can be interpreted as the preamble followed by the payload 264-266 ]
[see ¶ 0091 of Suh]. 

5.	Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1710641, “WUS consideration for efeMTC, 9th -13th of October 2017) in view of Nokia (R1-1717222, “Wake up signal for efeMTC”, 9th – 13th of October 2017) and Abraham et al. (US 2018/0132176 A1, provisional date is relied on).
	Regarding claim 15, Intel in view of Nokia discloses: The method of claim 11 (see rejected claim 11).
	Intel in view of Nokia does not disclose: wherein a time gap is arranged in-between the first part of the wake-up signal  and the second part of the wake-up signal.
	In the same field of endeavor Abraham discloses: wherein a time gap is arranged in-between the first part of the wake-up signal  and the second part of the wake-up signal. [ see figure 4B (also corresponds to figure 4B of the provisional application), a gap of  time exists between the preamble 441-b and the rest of the wake up signal, this is seen in ¶ 0137]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify intel’s system in view of Nokia and Abraham. The motivation for making the above modification would have been beneficial since a gap [see last few lines of ¶ 0137 of Abraham]. 
Allowable Subject Matter
1.	Claims 5 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463